296 F.2d 738
L. B. SMITH, INC.,v.Luther J. HUGHES, trading and doing business as Hughes Trailers, Appellant.
No. 13590.
United States Court of Appeals Third Circuit.
Argued November 16, 1961.
Decided January 3, 1962.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Paul Leahy, Judge.
William J. Ruano, Pittsburgh, Pa., for appellant.
C. Willard Hayes, Washington, D. C. (Bertram I. DeYoung, Philadelphia, Pa., George T. Mobille, Cushman, Darby & Cushman, Washington, D. C., Robert V. Smith, Smith, Ristig & Smith, Washington, D. C., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
We have examined the record in this case with care and have weighed the arguments of the parties. We think that nothing of value can be added to the precise and careful opinion of Judge Leahy, 190 F.Supp. 787 (E.D.Pa.1961). Consequently, we will affirm the judgment on that opinion.